          Case 1:18-cv-00596-NBF Document 11 Filed 10/09/18 Page 1 of 1




           llntbo @nftu! btatts @ourt                  of   frlersl    @lufms

                                          No. l8-5967
                                    (Filed: October 9, 2018)



  NARAG. KING,

                Pro,Se Plaintiff.




  THEUNITED STATES,

                       Defendant.




                                          ORDER
         On August 17 , 2018, defendant filed a motion to dismiss plaintiff s complaint
 (Docket No. 9). PlaintifPs response to defendant's motion to dismiss was due by
 September 17 ,2018, On September 27 ,2018, the court issued an order (Docket No. 10)
 directing plaintiff to file his response to defendant's motion to dismiss by October 5,
 2018, and that failure to respond would result in his case being dismissed for failure to
 prosecute.

        A review of court records indicates that plaintiffhas yet to respond to defendant's
 motion to dismiss his complaint in the above-captioned matter. Accordingly, the above-
 captioned case is hereby DISMISSED for failure to prosecute.

        IT IS SO ORDERED.




                                                               NANCY B. FIRESTO




?0t,8 ttErt0 0001 1393 3?08
